Judgment and order reversed and new trial granted, with costs to appellants to abide event, unless the plaintiff shall, within twenty days, stipulate to reduce the verdict to the sum of $18,600 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that the verdict is against the weight of the evidence upon the question of' damages and is excessive. All concur, except Davis, J., who dissents and votes for affirmance.